Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1 and 9 recites the limitation "the second network" in which “a second network” was never mention in claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chow (US Patent Application 2016/0081134) in view of Tiwari (US Patent Application Publication 2017/0086064).
 Regarding claims 1 and 9 Chow discloses an electronic device and method comprising (see fig. 7, device): 
a communication module connected to an antenna to transmit or receive a signal via at least one network; and a processor electrically connected to the communication module, wherein the processor is configured to (see fig. 7, see [0090] FIG. 7 shows a block diagram 700 of an exemplary device 702 equipped with the present invention. The device 702 comprises a processing unit 720, a memory 704, and a user interface 722. The device 702 (e.g., a mobile phone, personal digital assistant, computing tablet, desktop phone, a portable or desktop computer, a control terminal, and so on) is communicatively coupled to a user via the user interface 722 (e.g., a display, a speaker, a microphone, a keyboard, a touch screen, and so on)):
 transmit a signal for requesting a connection to a first network to a first base station using the communication module in order to transmit data (see [0154-157] the computer system(device) may connect to the internet or the Web via the wireless network (base station) associated with the home Wi-Fi service. receiving a response from a request sent to a server on the Web, to request connection)
and rejecting the connection to the first network from the first base station by using the communication module (see [0157] reject a connection request from the mobile client,), and 
transmit a signal for requesting a connection to the second network to a second base station by using the communication module (see [0157-158] The computer system ( device) may then cause the second network or connection to be available (again) (1908) . send a request to the computer system so to activate its Wi-Fi interface or network (i.e., the second network or connection).
 Chow fail to specifically point out receive a first signal including timer information; transmitting before a time based on the timer information expires if the data is of a specified type as claimed.
 However Tiwari teaches receive a first signal including timer information and transmitting before a time based on the timer information expires if the data is of a specified type ( see [0043] ESM reject message (e.g., “PDN CONNECTIVITY REJECT” message) including an ESM cause value (e.g., #26: insufficient resource) and an ESM back-off timer (e.g., T3396 ) Accordingly, the UE may not transmit another ESM request message to the first network for the APN until the ESM back-off timer (e.g., T3396) expires .)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Chow invention with Tiwari invention because Tiwari invention provide transmitting request message to the second or the first network by using the second IMSI according to the cause value ( see Tiwari [0011] ) .
Regarding Claims 2 and 10 Chow in view of Tiwari discloses everything as applied above (see claims 1 and 9). 
wherein the processor is configured to transmit the signal for requesting the connection to the second network to the second base station by using the communication module in response to the received first signal before the time based on the timer information expires, if the data is of the specified type (see [0157] The computer system may then cause the second network or connection to be available (again) (1908). In one embodiment, after having received the request through the alternative or different interface (i.e., the third network or connection), the computer system may wait for a pre-configured, pre-defined, or algorithmically determined or generated amount of time before attempting to detect or determine the presence of a home or free Wi-Fi network accessible to the mobile client. In one embodiment, an application on the mobile client may monitor the viability or health of the home or free Wi-Fi network, and send a request to the computer system so to activate its Wi-Fi interface or network (i.e., the second network or connection)).
Regarding Claims 3 and 11 Chow in view of Tiwari discloses everything as applied above (see claims 1 and 9). 
wherein the processor is configured to connect to the second network to transmit the data if a second signal for allowing the connection to the second network is received from the second base station by using the communication module)( see  fig. 20.[0157-158 ] send a request to the computer system so to activate its Wi-Fi interface or network (i.e., the second network or connection). Per the example process 2000, a wireless network may associate a first set of wireless clients with a first Wi-Fi access point, and a second set of wireless clients with a second Wi-Fi access point (2002) ).
Regarding Claims 4 and 12 Chow in view of Tiwari discloses everything as applied above (see claims 1 and 9). 
Chow fails to specifically point out wherein the processor is configured to retransmit the signal for requesting the connection to the first network to the first base station before a maximum allowable wait time for the data at least elapses, if a third signal for rejecting the connection to the second network is received from the second base station by using the communication module as claimed.
Tiwari teaches wherein the processor is configured to retransmit the signal for requesting the connection to the first network to the first base station before a maximum allowable wait time for the data at least elapses, if a third signal for rejecting the connection to the second network is received from the second base station by using the communication module (see [0018] The communication device 100 can retransmit the NAS request message to set up another PDN connection for the service, after the back-off timer expires, i.e., stops running.) .
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Chow invention with Tiwari invention because Tiwari invention provide transmitting request message to the second or the first network by using the second IMSI according to the cause value ( see Tiwari [0011] ) .

Regarding Claims 5 and 13 Chow in view of Tiwari discloses everything as applied above (see claims 1 and 9). 
wherein the data corresponds to the specified type if a maximum allowable wait time for the data is shorter than the time based on the timer information(see [0157] the computer system may wait for a pre-configured, pre-defined, or algorithmically determined or generated amount of time before attempting to detect or determine the presence of a home or free Wi-Fi network accessible to the mobile client. In one embodiment, an application on the mobile client may monitor the viability or health of the home or free Wi-Fi network, and send a request to the computer system so to activate its Wi-Fi interface or network (i.e., the second network or connection). .
Regarding Claims 6 and 14 Chow in view of Tiwari discloses everything as applied above (see claims 1 and 9). 
further comprising a memory electrically connected to the processor and having information on the specified type stored therein, wherein the processor is configured to determine whether the data corresponds to the specified type based on the information stored in the memory( see[0085] . For example, a user may create a resource comprising an incoming resource, and his editorial or opinion about that resource. A digital resource may also be specific to a certain type of resources and be created in accordance to some templates or guidelines. For example, an offer of goods and services may include an item name, seller information, price, and optional quantity. Membership to hubs or delivery of resources may require payment. A hub provider 104 may be equipped with a component or otherwise configured to trigger a component or system to handle such payment).
Regarding Claims 7 and 15 Chow in view of Tiwari discloses everything as applied above (see claims 1 and 9). 
Chow fails to specifically point out further comprising the timer information includes a wait time for the first network as claimed.
 Tiwari teaches further comprising the timer information includes a wait time for the first network (see [0018] , the communication device 100 receives a response with a back-off timer for indicating a rejection of the NAS request message. The communication device 100 can retransmit the NAS request message to set up another PDN connection for the service, after the back-off timer expires, i.e., stops running.)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Chow invention with Tiwari invention because Tiwari invention provide transmitting request message to the second or the first network by using the second IMSI according to the cause value ( see Tiwari [0011] ) .
Regarding Claim 8 Chow in view of Tiwari discloses everything as applied above (see claim 1). 
wherein the communication module supports a single radio access technology (RAT), and the timer information includes a specified time for keeping a priority for the single RAT at the lowest( see [0151] with the mobility and the limited battery capacity of a portable wireless device and the different cost or cost structure between a cellular data plan and a home or mains electricity-powered Wi-Fi service comes the changing priority of desirability of Internet connection or connectivity for a mobile device or mobile client. For example, a mobile hot-spot device may provide a Wi-Fi connection to a mobile client via a cellular data connection between the mobile hot-spot and a cellular base station. It may no longer be a desirable connection, however, when the mobile client is in the vicinity of a home Wi-Fi service that the mobile client has access to. FIG. 18 shows a flow diagram of an exemplary process 1800 for causing such a mobile client to choose a desirable connection among two or more possibilities. Per the example process 1800, a computer system such as the mobile hot-spot device may determine that a condition is met ( timer condition ) wherein the condition is associated with presence of a device capable of wireless transmission).
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803. The examiner can normally be reached M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MON CHERI S DAVENPORT/Examiner, Art Unit 2478                                                                                                                                                                                                        September 27, 2022


/JOSEPH E AVELLINO/Supervisory Patent Examiner, Art Unit 2478